 In the Matterof SAMPSON & MuiwocK PRINTINGCO.andBOSTONTYPOGRAPHICAL UNIONNo.13 OF THE INTERNATIONALTYPOGRAPIII-CAL UNION OF NORTH AMERICACase No. R-0462.-Decided May 6,1941Jurisdiction:printing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it can present affirmative evidencethat it represents a majority of ,the employees it claims ; election necessary.Unit AppropriateforCollectiveBargaining:all composing-room employees,includingmachine-type setters, hand-type setters, make-up men, machinists,and machinists' helpers, but excluding clerical employees, shippers, proof boys,job press operators, proof press boys, and supervisory employees with therank of foreman or higher.Mr. Allan Seserman,of Boston,Mass.,for the Company.Mr. Frank E. Connor,andMr.William Rose,,of Boston,Mass.,for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 12, and March-19, 1941, respectively, Boston Typo=graphical Union No. 13 of the International Typographical Unionof North America, herein called the Union, filed with the Regional-Difector for the First Region (Boston, Massachusetts) a petition andan amended petition alleging that a question affecting commercehad arisen concerning the representation of employees of Sampson& Murdock Printing Co., Boston, Massachusetts, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On March 27, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 2, as31 N. L. R. B., No. 102.609 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, ordered an investigation and authorized the Regional Di-,rector to conduct it and to provide for an appropriate hearing upondue notice.a.notice a hear-ing, copies of, which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on April 8,1941, atBoston,Massachusetts, before . Edward Schneider, the . Trial Ex-aminer duly designated by the -Chief Trial Examiner.The Com-pany was' represented by counsel, the Union by its representatives;both participated in the hearing.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors wereThe rulings are hereby affirmed. - -On April 16, ` 1941, the Company requested permission to argueorally before the Board.On April 17, 1941, the Board denied that,request but granted all parties until April 24, 1941, to file' briefs.Subsequently the Union filed a brief, which the Board has considered.Upon the entire record in,the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSampson & Murdock Printing Co., a Massachusetts corporation,is engaged in the business of printing city directory pages at Boston,Massachusetts.All the raw materials used by the Company arepurchased by it within the State of Massachusetts.The Companydoes an annual business of about $127,000, all of which is sold toR. L. Polk & Co., Boston, Massachusetts, its parent corporation.R. L. Polk & Co. in turn ships 60.8 per cent of the Company'sproduct to points outside the State of Massachusetts.The Companyemploys approximately 25 employees.H. THE ORGANIZATION INVOLVEDBoston Typographical Union No. 13' of the International Typo-graphical Union of North America is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to bargain with the Union until suchtime as the Union can present, "affirmative , substantive evidence thatit represents a majority of the employees it claims."A statement ofthe Regional Director introduced in evidence at the hearing shows SAMPSON &MURDOCKPRINTING CO.611that -theUnion represents a substantial ,number of employees inthe alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and'tends,to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all composing-room employees of the Com-pany, including machine type-setters, hand-type _ setters, make-upmen, machinists and machinists' helpers, but excluding clerical em-ployees, shippers, job press operators, proof boys, proof press boys,and supervisory employees with the rank of foreman or higher, con-stitute an appropriate unit.The Company did not state its positionwith respect to the appropriate unit, but apparently indicated byits counsel's examination that the proof boys; job press operators,shippers, and proof press boys should probably be included in theunit.The proof-boys, proof press boys, shippers, and job press operatorsare not eligible to membership in the Union, the job press operatorsbecause they are eligible to membership in another labor organizationaffiliatedwith the American Federation of Labor, with which theUnion is affiliated, and the proof boys, proof press boys, and shippersbecause they are unskilled laborers.There has been no history ofbargaining between any labor organizations and the Company.Wefind that the proof boys, proof press boys, shippers, and job pressoperators should be excluded from the unit.The unit remainingis a typical craft unit.The Company employs two employees named Murch and Drakewho are classified by it as intertype operators.These employeesperform the same duties as the other intertype operators in thedepartment, but in addition to their regular duties hand out copyto the other'employees.The Union contends that they should beexcluded from the unit on the ground that they are supervisoryemployees receiving a higher rate,of pay than the regular intertype'The Regional Director's statement shows that 8 employees whose names appear on theCompany's pay roll immediately preceding April 1, 1941,have signed membership applica-tion cards in the UnionThere are 15 employees on this pay roll who are in the allegedappropriate unit.441843-42-vol. 31-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators.They have no, authority to hire or discharge employees-or to recommend the hire or discharge of employees.The vice presi-dent of the Company testified that they receive a higher rate of paythan the other intertype operators so that would not be penalizedfor the time spent in handing out copy.We find that Murch andDrake should be included in the unit. The Company has an em-ployee named RussellWatson who is classified by it as a handcompositor. rHis duties are the same as that of the other handcompositors in the department, but in addition to his regular dutieshe is in charge of the composing room during - the absence of thesuperintendent.It does not appear from the record how frequentlyor for how long a period the superintendent is absent.We findthat Russell Watson should be included in the unit.We find that all composing-room employees of the Company,includingmachine-type setters, hand-type setters,make-up men,machinists, and machinists' helpers, but excluding clerical employees,shippers, job press operators, proof boys, proof press boys, andsupervisory employees with the rank of foremen or higher, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESiWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.It appears that the Company laid off six employees in January 1941.The Union contends that these six employees should be eligible tovote in the election.The vice president of the Company testifiedthat all these six employees have been with the Company for aperiod of at least 2 years, have been laid off in past years and re-called, and that it is the intention of the Company to recall theseemployees when business warrants it. It appears that these six em-ployees have always returned to work in the past when -recalled bythe Company.We find that these employees should be eligible tovote in the election to be directed hereinafter.The Union also urgesthat a Miss Sillow ty be deemed eligible to vote.However, it appearsfrom the record that she voluntarily left the employ of the Company.We find that Miss Silloway should not be eligible to vote in theelection.We find that the employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and additionsas are set forth in the Direction hereinafter. SAMPSON & MURDOCK PRINTINGCO.613Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sampson&MurdockPrintingCo., Boston,Massachusetts,within the meaning of Section 9'(c) and Section 2(6) and(7) of the National Labor Relations Act.2.All composing-room employees of the Company, including ma-chine-type setters,hand-type setters, make-up men,machinists, andmachinists'helpers, but excluding clerical employees,shippers, proofboys, job press operators,proof press boys, and supervisory employeeswith the rank of foreman or higher,constitute a unit appropriatefor the purposes of collective bargaining,within the meaning ofSection 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations,-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Sampson&Murdock Printing Co., Boston,Massachusetts, anelection by secret ballot shall be conducted as early as possible,but notlater thanthirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for theFirst Region, acting in this matter as agent for the National LaborRelations Board and subject to,ArticleIII, Section 9, of said Rulesand Regulations,among all composing-room employees of the Com-pany who were employed during the pay-roll period immediately pre-ceding the-date of this Direction,includingmachine-type setters,hand-type setters,make-up men,machinists,machinists'helpers,employeeswho did notwork during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States,or temporarily laid off, but excludingclerical employees, shippers,proof boys,job press operators, proofpress boys,supervisory employees with the rank of foreman orhigher, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byBoston Typographical Union No. 13 of the International Typo-graphicalUnion of North America, affiliatedwiththeAmericanFederation of Labor, for the purposes of collective bargaining.